                                                                     ALVERSON TAYLOR & SANDERS
                                                                 1   SHIRLEY BLAZICH, ESQ.
                                                                 2   Nevada Bar No. 008378
                                                                     BLAKELY STAUFFER, ESQ.
                                                                 3   Nevada Bar No.014956
                                                                     6605 Grand Montecito Pkwy., Suite 200
                                                                 4   Las Vegas, NV 89149
                                                                      (702) 384-7000
                                                                 5   Attorneys for Defendant
                                                                 6   Defendant Rentokil North America, Inc.
                                                                     Incorrectly Named As
                                                                 7   Rentokil Inc. d/b/a Western Pest Control

                                                                 8                               UNITED STATES DISTRICT COURT
                                                                 9                                      DISTRICT OF NEVADA
                                                                10
ALVERSON TAYLOR & SANDERS




                                                                11    DARI ISAIAS PEREIRA,                              Case No. 2:19-cv-01927
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12                         Plaintiff,
                                    LAS VEGAS, NV 89149




                                                                13                                                      STIPULATION AND ORDER TO
                                                                      vs.
                                        (702) 384-7000
                                          LAWYERS




                                                                14                                                      CONTINUE EARLY NEUTRAL
                                                                      RENTOKIL INC. d/b/a WESTERN PEST                  EVALUATION
                                                                15    CONTROL; a Nevada Business; DOES I through
                                                                      X, inclusive, and ROE BUSINESS ENTITIES I
                                                                16    through X, inclusive,
                                                                17
                                                                                          Defendant.
                                                                18
                                                                19          The parties to this case, by and through their respective counsel of record, HEREBY
                                                                20   STIPULATE AND AGREE to continue the Early Neutral Evaluation (“ENE”) session set for
                                                                21
                                                                     February 3, 2020 at 9:00 a.m. pursuant to the Court’s November 6, 2019 Order (ECF. No. 7).
                                                                22
                                                                     The parties request that the ENE session be continued to March 27, 2020 at 9:30 a.m.
                                                                23
                                                                            This stipulation is not made for the purpose of delay. Rather, several reasons exist
                                                                24

                                                                25   demonstrating why the requested continuance is for good cause. First, General Counsel for

                                                                26   Defendant Rentokil North America, Inc., incorrectly named as Rentokil Inc. d/b/a Western Pest

                                                                27   Control, wishes to attend the ENE but will be travelling to Nevada from out of state and
                                                                28
                                                                                                                1                                     SB-26414
                                                                     requires a different date. Second, due to the fact that the ENE is currently set for a date already
                                                                 1

                                                                 2   outside the required 90-day deadline outlined in LR 16-6(d), the extension would not on its own

                                                                 3   petition the Court to venture outside any deadlines set by the Local Rules. Lastly, the parties

                                                                 4   have already confirmed with the Magistrate Judge’s Judicial Assistant the Court’s availability to
                                                                 5   conduct the ENE on March 27, 2020—which is one of the earliest dates the Court has available
                                                                 6
                                                                     and only a few short weeks after the currently-scheduled ENE. As such, the proposed extension,
                                                                 7
                                                                     should the Court grant it, would not over congest the Court’s calendar, but rather, allow the
                                                                 8
                                                                     ENE to be conducted within a reasonable timeframe and resolve any unnecessary scheduling
                                                                 9

                                                                10   conflicts with the parties.
ALVERSON TAYLOR & SANDERS




                                                                11           Accordingly, based on the aforementioned reasons, the parties request the Court find
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12   that they have shown good cause to continue the ENE session to March 27, 2020 at 9:30 a.m.
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000
                                          LAWYERS




                                                                14
                                                                     DATED this 10th day of January, 2020.                DATED this 10th day of January, 2020.
                                                                15
                                                                     ISSO & HUGHES LAW FIRM                               ALVERSON TAYLOR & SANDERS
                                                                16
                                                                             /s/ Jennifer Isso                                    /s/ Shirley Blazich
                                                                17

                                                                18   By _______________________________                   By ________________________________
                                                                     JENNIFER ISSO, ESQ.                                  SHIRLEY BLAZICH, ESQ.
                                                                19   Nevada Bar No. 13157                                 Nevada Bar No. 008378
                                                                     2470 St. Rose Parkway #306f                          BLAKELY STAUFFER, ESQ.
                                                                20   Henderson, Nevada 89074                              Nevada Bar No. 14956
                                                                     Attorneys for Plaintiff                              6605 Grand Montecito Parkway, Suite 200
                                                                21
                                                                     DARI ISAIAS PEREIRA                                  Las Vegas, Nevada 89149
                                                                22                                                        Attorneys for Defendant RENTOKIL
                                                                                                                          NORTH AMERICA INC., incorrectly
                                                                23                                                        named as RENTOKIL INC. d/b/a
                                                                                                                          WESTERN PEST CONTROL
                                                                24

                                                                25   ///

                                                                26   ///

                                                                27

                                                                28
                                                                                                              2                                            SB-26414
                                                                 1

                                                                 2              IT IS SO ORDERED:

                                                                 3              The      Early       Neutral        Evaluation       session   in   this   matter   shall   be   continued

                                                                 4   to March 27, 2020 at 9:30 a.m. The parties’ confidential written ENE statement shall be
                                                                 5   submitted no later than 4:00p.m. on March 20, 2020.
                                                                 6

                                                                 7                                                                       _____________________________________
                                                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                 8
                                                                                                                                                 January 13, 2020
                                                                                                                                         DATED: _____________________________
                                                                 9

                                                                10
ALVERSON TAYLOR & SANDERS




                                                                11
                            6605 GRAND MONTECITO PKWY STE 200




                                                                12
                                    LAS VEGAS, NV 89149




                                                                13
                                        (702) 384-7000
                                          LAWYERS




                                                                14

                                                                15

                                                                16

                                                                17
                                                                     n:\shirley.grp\cases\26414\pleadings\sao to continue ene.docx
                                                                18
                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26
                                                                27

                                                                28
                                                                                                                                 3                                           SB-26414
